DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3 and 5-9 are pending.
Claims 1-3 and 5-9 are rejected.
Claim 4 is canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21, 2021 has been entered.
 
Response to Amendment
Claim Rejections - 35 USC § 112
The rejection of claims 1-9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn 
The rejection of Claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to the amendment to claim 9 deleting the limitation "water", filed October 21, 2021.

Claim Rejections - 35 USC § 102
The rejection of claims 1-3, 5, 6 and 8-9 under 35 U.S.C. 102(a)(1) as being anticipated by Bhaumik et al. (“Titanium Silicate Molecular Sieve (TS-1)/H2O2 induced Triphase Catalysis in the Oxidation of Hydrophobic Organic Compounds with Significant Enhancement of Activity and Para-Selectivity”, J. Chem. Soc., Chem. Commun., 1995, pp. 349-350 alone or in view of https://pubchem.ncbi.nlm.nih.gov/compound/4-Methoxyphenol, 56 pages, obtained 11/2/2020 and https://pubchem.ncbi.nlm.nih.gov/compound/Guaiacol, 66 pages, obtained 11/2/2020) is withdrawn due to the amendment to claim 1 adding the limitation "the mole ratio between said hydrogen peroxide and said aromatic compound comprising at least one alkoxy group is comprised between 0.005 and 0.35", filed October 21, 2021.

Claim Rejections - 35 USC § 103
The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Bhaumik et al. (“Titanium Silicate Molecular Sieve (TS-1)/H2O2 induced Triphase 

Response to Arguments
Claim Rejections - 35 USC § 102
Applicant's arguments filed October 21, 2021 with respect to the rejection of claim 7 under 35 U.S.C. 102(a)(1) as being anticipated by Bhaumik et al. (“Titanium Silicate Molecular Sieve (TS-1)/H2O2 induced Triphase Catalysis in the Oxidation of Hydrophobic Organic Compounds with Significant Enhancement of Activity and Para-Selectivity”, J. Chem. Soc., Chem. Commun., 1995, pp. 349-350 have been fully considered but they are not persuasive. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product .  

Response to Declaration under 37 CFR 1.132
The declaration under 37 CFR 1.132, filed October 21, 2021 is not sufficient to avoid a rejection of the claims under 35 USC 103(a) because the prior art already recognized that the mole ratio of hydrogen peroxide to aromatic compound has an effect on the occurrence of side products (see for example the paragraph bridging columns 3 and 4 and column 4, lines 47-55 of Sugai et al. (US 5,426,244).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the process as claimed in claim 1, wherein the alcohol is selected from the group consisting of isopropanol" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim, since isopropanol has a secondary carbon atom and the alcohols in claim 1 are required to have a tertiary or quaternary carbon atom.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bhaumik et al. (“Titanium Silicate Molecular Sieve (TS-1)/H2O2 induced Triphase Catalysis in the Oxidation of Hydrophobic Organic Compounds with Significant Enhancement of Activity and Para-Selectivity”, J. Chem. Soc., Chem. Commun., 1995, pp. 349-350).
Bhaumik et al. disclose the hydroxylation of anisole to yield a hydroxylated aromatic compound (see entire disclosure, in particular the third full paragraph in column 2 on page 349).  The only difference between the hydroxylated product of Bhaumik et al. and the instant hydroxylated aromatic compound is that Bhaumik et al. uses a mole ratio of hydrogen peroxide to aromatic compound of 1:1 (see the paragraph bridging columns 1 and 2 on page 349).  Thus, the 2-hydroxyanisole and 4-hydroxyanisole products produced by Bhaumik et al. appear to be substantially identical to the claimed hydroxyaromatic compound (see the third full paragraph in column 2 on page 349).   ONCE A PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS FOUND AND A 35 U.S.C. 102 /103 REJECTION MADE, THE BURDEN SHIFTS TO THE APPLICANT TO SHOW AN UNOBVIOUS DIFFERENCE. "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence  
Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sugai et al. (US 5,426,244) in view of Bhaumik et al. (“Titanium Silicate Molecular Sieve (TS-1)/H2O2 induced Triphase Catalysis in the Oxidation of Hydrophobic Organic Compounds with Significant Enhancement of Activity and Para-Selectivity”, J. Chem. Soc., Chem. Commun., 1995, pp. 349-350 and further in view of page 5/56 of PubChem document for 4-Methoxyphenol and page 6/66 of PubChem document for Guiacol)
Sugai et al. disclose a process for the hydroxylation of an aromatic compound comprising at least one alkoxy group (anisole), comprising: (a) reacting said aromatic compound comprising at least one alkoxy group with hydrogen peroxide in the presence of a catalyst, in a solvent, wherein: the catalyst is a zeolite comprising titanium, the molar ratio between said hydrogen peroxide and said aromatic compound comprising
at least one alkoxy group is preferably not more than 0.5 moles, and more preferably not more than 0.3 moles per mole of the aromatic compound comprising at least one alkoxy group, which overlaps with the claimed mole ratio comprised between 0.005 and 0.35 as required by claim 1 (see column 2, lines 14-60; column 3, line 59 to column 4, line 5; column 4, lines 33-63; column 5, lines 39-49; Table 1; Example 18; and claims 1 and 7-12).  The zeolite is selected from the group consisting of TS-1 or TS-2 as required by claims 2 and 8 (see column 6, lines 1-55).  The process further comprising: (b) purifying the composition obtained after step (a) as required by claim 5 (see Examples 1 and 18 and Table 1).  The process further comprising: (c) shaping the composition obtained after step (a) or (b) in the form of an amorphous or crystallized powder, of 
Sugai et al. disclose the process for the hydroxylation of an aromatic compound comprising at least one alkoxy group as described above but differs from the instant claims in that although Sugai et al. disclose the use of other solvents, in particular polar solvents such methanol, ethanol, acetonitrile, etc., Sugai et al. do not expressly disclose that the polar solvent is chosen from alcohols having from 4 to 6 carbon atoms and comprises a tertiary or quaternary carbon atom as required by claim 1, in particular  
isopropanol, 2,2-dimethylpropanol and tert-butanol as required by claim 3.
Bhaumik et al. disclose the hydroxylation of an aromatic compound comprising at least one alkoxy group, in particular anisole, comprising: (a) reacting said aromatic compound comprising at least one alkoxy group with aqueous hydrogen peroxide in the presence of a catalyst, in a biphase system (solid and immiscible liquids along with a cosolvent) or a triphase system (solid and two immiscible liquid reactants), wherein the catalyst is a crystalline, microporous titanium silicate molecular sieve, such as TS-1 (see entire disclosure, in particular the abstract on page 349, the last paragraph in column 1 on page 349 to the third full paragraph in column 2 on page 349,  and the last 
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to carry out the hydroxylation process of Sugai et al. using an alcohol solvent such as tert-butanol as the other solvent, since Sugai et al. disclose that other solvents may be used in their process including polar solvents which includes alcohols.  The ordinary skilled artisan would have further been motivated to utilize tert-butanol in place of acetonitrile in the process of Sugai et al., since Bhaumik et al. disclose that when tert-butanol is used as solvent in place of acetonitrile very high para selectivity was obtained in the hydroxylation of anisole.

Claims 1-3, 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Costantini et al. (US 5,254,746) alone or in view of page 5/56 of PubChem document for 4-Methoxyphenol and page 6/66 of PubChem document for Guiacol).
Costantini et al. disclose a process for the hydroxylation of an aromatic compound comprising at least one alkoxy group (exemplary are anisole, 2-methoxyphenol and 4-methoxyphenol) comprising: (a) reacting said aromatic compound comprising at least one alkoxy group with hydrogen peroxide in the presence of a catalyst, in a solvent, wherein: the catalyst is a zeolite comprising titanium, the molar ratio between said hydrogen peroxide and said aromatic compound comprising at least 
Costantini et al. disclose the process for the hydroxylation of an aromatic compound comprising at least one alkoxy group as described above but differs from the instant claims in that although Costantini et al. disclose that it is possible to carry out the hydroxylation reaction in a solvent which is preferably miscible or partially miscible with water, Costantini et al. do not limit the solvent to an alcohol having from 4 to 6 carbon 
However, Costantini et al. disclose that the hydroxylation process may be carried out in an alcohol solvent, such as tert-butanol, which is an alcohol having 4 carbon atoms and comprises a tertiary carbon atom. 
Thus, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to carry out the hydroxylation process of Costantini et al. in an alcohol solvent having from 4 to 6 carbon atoms and comprises a tertiary or quaternary carbon atom, since Costantini et al. disclose that it is possible to carry out the hydroxylation reaction in a solvent which is preferably miscible or partially miscible with water and exemplary solvents include tert-butanol, which is an alcohol having 4 carbon atoms and comprises a tertiary carbon atom.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSALYND A KEYS/Primary Examiner, Art Unit 1699